Title: To Alexander Hamilton from Joseph Whipple, 23 July 1790
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmo New Hamp. July 23. 1790
Sir

I have delayed to answer your favor of the 21st. June in expectation that I should be enabled to inform the moti⟨v⟩es which induced the Legislature again to Negative a motion for the Cession of the Light house.
I am informed that the house of Representatives rejected the report of a Committee for Cedeing the Light house & 3 Acres of Land which included the ground Occupied for a parade & platform to the fortress Wm. & Mary—but voted to Cede the Light house with one fourth of an Acre of Land (which takes in a point of Rocks near the Fort). This Vote of the House was in the Senate Negatived. The grounds on which this branch of the Legislature Acted I could not learn, not having Seen one of the Members, nor the president of the State who precided in the Senate & to whom I have written On the Subject.

As the Matter is now circumstanced be pleased to give me your further directions respecting the payment or the Offer of payment for the year directed by the Act of Congress. The present Contract made by the State for the Support of the Light house for one year (which commenced in Feb. last) was £175 or 583 Dollars. The person who Supplied the light prior to the Contract & since the 15th of August last is now in advance 90 Dolls.—which he expects from the United States—& his estimate for a years expence was only 300 Dollars including the pay of a Soldier who attended the light.
I am very respectfully Sir yr. M. Obt. sert.
Hon Alex. Hamilton Esqr.
